 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada,AFL-CIO,Local 798andOil,ChemicalSiAtomic Workers International Union,AFL-CIO, Local 4-449 and Booth Services, Inc.Case 16-CD-106October 10, 1973DECISION AND DETERMINATION OFDISPUTETexas to its construction sites located within the Stateof Texas. Accordingly, we find that the Employer isengaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.H. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find,that Local 798and OCAWare labor organizations within the mean-ing of Section2(5) of the Act.BY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by Oil, Chemical, and AtomicWorkers InternationalUnion,AFL-CIO, Local4-449 (herein called OCAW), alleging that Local 798,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the Unit-ed States and Canada, AFL-CIO (herein called Local798), violated Section 8(b)(4)(D) of the Act by engag-ing in certain proscribed activity with an object offorcing or requiring Booth Services, Inc. (hereincalled the Employer or Booth), to assign certain workto employees represented by Local 798 rather than toemployees represented by OCAW.Pursuant to notice, a hearing was held before Hear-ing Officer Evert P. Rhea on May 21 and 22, 1973. Allparties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-exam-ine witnesses, and to adduce evidence bearing on theissues.The Employer and OCAW filed briefs with theBoard.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a Texas corporation engaged in the construc-tion of pipelines. It annually purchases materials andsupplies valued in excess of $50,000, which materialsand supplies are shipped from outside the State ofiLocal 798's brief was rejected as untimely filed.ITHE DISPUTEA. Background and FactsThe Employer was incorporated in the spring of1972, but its employees were not represented by anylabor organization and it had not entered into anycollective-bargaining agreements until August 1972.During the summer of 1972, Booth was awarded acontract to build approximately186 miles of36-inchpipeline between points near Cayanosa, Texas, andSweetwater, Texas (herein referred to as the Midlandjob). The contract provided that Booth would useautomatic welding machines? Subsequently, Boothheld meetings with representatives of OCAW and Lo-cal 798' to explore the possibility of entering into anagreement under Section 8(f) of the Act.On August 14, 1972, Booth held a meeting withrepresentatives of Local 798,as well asOperating En-gineersLocal 819 and Laborers Local 38. During thecourse of the meeting, Local 798's International or-ganizer,Charles Balch, told the Employer's represen-tatives that automatic welding would not work, thatit had not worked, and that Local 798 would see to itthat it would not work. Thereafter, on or about Au-gust 17, Booth entered into a collective-bargainingagreementwith OCAW which covered all pipelinework, including that done by welding crews, heavyequipment operators, laborers, and truckdrivers.The Midland job began on September 5, 1972. Lat-er in September, Local 798'sbusinessagent, J. T.Holloway, and a representative of Laborers Local 38met with M. E. Shiflett, the chairman of Booth'sboard of directors, in an attempt to get Boothto reas-sign the work to Local 798 and the other unions withwhich Local 798 worked. Shiflett lold Holloway thatBooth could not avoid its contract with the,OCAW2During the course of the hearing in this case,Local 798'switnessesdisputed the qualityof welds made with an automatic welding machine.AlthoughLocal 798 represents only welders,helpers,and journeymen(spacers, stabbers,and clampmen), they workin conjunctionwith the Labor-eres, the Operating Engineers,and the Teamsters,who supplythe remainingmembers of the pipelayingcrews. At the time the Employermet with repre-sentativesof Local 798,it also met with representativesof LaborersLocal 38and OperatingEngineers Local 819206 NLRB No. 93 UNITED ASSN. OF JOURNEYMEN & APPRENTICESand that it would not assign the work to Local 798.On October 21, both of Booth's field offices for theMidland job (located at Midland and Colorado City,Texas) were picketed by Operating Engineers Local819 and Laborers Local 38. Local 798 , joined andassisted in this picketing. Thereafter, Booth filed un-fair labor practice charges which were withdrawnwhen Local 798 agreed to stop the picketing.In mid-January 1973, Booth representatives metTom Upchurch, the attorney for Locals 798, 819, and38, at Upchurch's request. Upchurch told the repre-sentatives that OCAW had no way to enforce its con-tract with Booth and that Local 798 (as well as Locals819 and 38) was willing to enter into a contract withBooth. Booth's president, M. S. Williams, told Up-church that OCAW had informed him that it hadevery intention of upholding the contract.In February, Booth was awarded a contract for theconstruction of a 36-inch pipeline from Stephenville,Texas, to a point northeast of Midlothian, Texas(herein called the Granbury job).4Pursuant to a request by Holloway, Booth represen-tativesmet with him on February 28. During themeeting, Holloway asked the Booth representatives toexercise the 60-day cancellation clause in their con-tract with OCAW. When the representatives declined,Holloway stated that the pipelines were within Local798's jurisdiction and that Local 798 would do ev-erything it could to enforce that jurisdiction.On or about March 14, Holloway wrote a letter toBooth in which he stated that Local 798 no longersought an agreement with Booth. The letter also stat-ed that Local 798 would protest any job within itsjurisdiction on which Booth's payment of wages andfringe benefits were less than those which had beenestablished through negotiations with Local 798.On March 27, Local 798 established a picket line atthe Granburyjob field office. The picket signs statedthat Booth did not pay wages and benefits negotiatedby Local 798 in that area. The signs also stated thatLocal 798 did not seek a contract or seek to organizethe employees. The picketing ended on April 5, fol-lowing the filing of the charge in this proceeding.B. The Work in DisputeThe work in dispute consists of three basic pipelin-ing functions: (1) the "stabbing" or placement of alength of pipe in the ditch, (2) the "spacing" or align-ment of the two joints to be welded, and (3) the actualconnection itself performed by welders with the assis-tance of helpers.4 We hereby grant the joint motion by all the parties to reopen the recordand insert therein a stipulation that the Cranbury job should be completedon or before June 30, 1973.C. Contentionsof theParties317Local 798 contends that its members have histori-cally performed this work and that 95 percent of thiswork in the United States is performed by membersof Local 798 and its sister locals. Local 798 furthercontends that its members have a long history of satis-factory performance of this work and thatitsmem-bers are the best trained to perform it.OCAW claims that it is under contract to performthe disputed work; that its members have performedthe work in a satisfactory manner; and that it has hadno trouble in providing as many qualifiedpeople asthe Employer has requested.The Employer contends that it is most efficient forit to assign the work to OCAW since the latter willprovide all the workers needed for the job. The Em-ployer also contends that, under a contract with Local798, it would be required to have a helper for everywelder, which it states is not necessarywhen usingautomatic welding machines. The Employer furthercontends that Local 798 hasmade it clearthat it isopposed to the use of automatic welding machines.'D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonablecause tobelieve that Section 8(b)(4)(D) has been violated, andthat thereis noagreed-upon method for the voluntarysettlement of the dispute.The record establishes that Local 798 picketed theEmployer's jobsites during October 1972 and March1973,apparently in an attempt to have the pipelayingwork reassigned to employees it represented.6 We findthat there is reasonable cause to believe thata viola-tion of Section 8(b)(4)(D) has occurred.It is undisput-ed that no voluntarymeansof adjusting the disputeexists.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors. As the Boardhas stated, its determination in a jurisdictional disputecase is an act of judgment based on commonsense andexperience in the weighing of these factors? The fol-5The record establishes that members of Local 798are capable of operat-ing automaticwelding machinesWe note that, although the picket signs at the Granbury job purportedto protestBooth's wagesand benefits, Business AgentHolloway admitted atthe hearingthat he did not know whatwages and benefits were being paidby Booth.International Associationof Machinists, Lodge No. 1743, AFL-CIO (J. A.Jones Construction Company),135 NLRB 1402. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDlowing factors are relevant in making a determinationof the dispute before us:1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board in regard to the dis-puted work. Consequently, certification is not a fac-tor.At the time the dispute arose, the Employer had acollective-bargaining contract with OCAW coveringthe disputed work. The Employer has never had asimilar contract with Local 798. The existence of thecontract favors the Employer's assignment of thework.work were assigned to Local 798, under existing in-dustry practice, the Employer would have to sign andadminister contracts with at least two other unions.Furthermore, the National Pipeline Agreement, un-der which Local 798 operates, requires that there bea helper for each welder. The Employer's contractwith OCAW contains no such requirement, and theEmployer has found that, with the use of automaticwelding machines, it is not necessary for each welderto have a helper. Testimony adduced by the Employerindicates that if the work were assigned to Local 798,pursuant to the National Pipeline Agreement, the Em-ployer would have to hire approximately 12 addition-al helpers.We find that assignment, preference, andefficiency of operation favor the Employer's assign-ment.2. Skills and experienceThe record indicates that it is the practice in thisindustry for employers to test the proficiency of allwelders before hiring them. Thus, no matter whetherOCAW or Local 798 provides the welders, they mustmeet a certain minimum skill requirement. AlthoughLocal 798 has represented employees in this industryfor a longer period of time, the record establishes thatemployees represented by OCAW have performedsatisfactorily for the Employer. We find that the evi-dence concerning skills and experience does not favoreither party.3.Area and industry practiceLocal 798 represents a majority of the employees inthe United States engaged in pipeline construction,while OCAW is a recent newcomer to the industry.However, Local 44-449, OCAW does have na-tionwide jurisdiction of employees in this industry,and it has entered into a number of collective-bar-gaining contracts with employers engaged in con-struction of pipelines. On the whole, we feel that thearea and industry practice, if considered alone, wouldtend to favor an assignment of work to Local 798.4.The Employer's assignment, preference,and efficiency of operationAs indicated above, the Employer operated withoutunion representation before signing a collective-bar-gaining contract with OCAW, and thereby assigningthe disputed work to it. Thus, this work has neverbeen assigned to the members of any other union.The Employer prefers the assignment of this workto members of OCAW forreasonsof economy andefficiency. In this respect, the record shows that if theConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved,we-conclude thatBooth's employees representedby OCAW, Local4-449,are entitled to perform the work in dispute. Wereach this conclusion based on the Employer's collec-tive-bargaining contractwith the OCAW,the fact thatemployees representedby OCAW possessthe skills toperform the work,and such assignment will result ingreater efficiency,economy,and continuity of opera-tions. The present determination is limited to the par-ticularcontroversieswhich gave rise to thisproceeding,and in making it we are assigning thedisputed work to the employees of Booth who arecurrently representedby OCAW,but not to thatunion or its members.Scope of AwardBooth request us to issue a broad work award cov-ering the type of work in dispute here throughout theUnited States. We are not convinced that the instantrecord shows a proclivity on the part of Local 798 toresort to unlawful conduct in support of its claim tothe work except in connection with the jobs treatedherein. Accordingly, we hold that the issuance of anaward broader than Booth's construction on the Mid-land and Granbury jobs is not appropriate in thiscase.8DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theB See, e.g.,bers & Steamfitters Local No 582 (Kimstock Division, Tridair Industries, Inc.),198 NLRB No. 182. UNITED ASSN. OF JOURNEYMEN & APPRENTICES319foregoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:1.Employees of Booth Services,Inc., who are cur-rently representedby Oil,Chemical & Atomic Work-'ers International Union,AFL-CIO,Local 4-449, areentitled to perform the work of welders,includingbead welders,stripwelders,and automatic weldingmachine operators;and welding helpers, spacers,stabbers,and clampmen,on pipelines being built byBooth between points near Cayanosa and Sweetwa-ter,Texas,and from Stephenville,Texas, to a pointnortheast of Midlothian,Texas.2.Local 798 of the United Association of Journey-men and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada AFL-CIO,isnot entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require Booth Serv-ices, Inc., to assign the above work to employees rep-resented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 798 of the Unit-ed Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada AFL-CIO, shall notify the Re-gional Director for Region 16, in writing, whether ornot it will refrain from forcing or requiring the Em-ployer, by means proscribed by Section 8(b)(4)(D) ofthe Act, to assign the work in dispute to employeesrepresented by Local 798 rather than to employeesrepresented by OCAW.